DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (1,521,464).

    PNG
    media_image1.png
    199
    414
    media_image1.png
    Greyscale
 Miller meets all of the limitations of claim 1, i.e., a hand tool with an operating head comprising a main body 1 having two ears forked distal end, the two ears being disposed in parallel and spaced apart Fig. 1; and a working head  having a body 4-9; a column 8 or 9 connected to one side of the body; and a pivotal block center ear extending outward from another side of the body, the body being provided with two flaps lower flap @5 and upper flap defining jaw 6 by two sides of the pivotal block, the two flaps being parallel to the pivotal block Fig. 1, a gap being provided between each of the two flaps and the pivotal block, and the two ears of the main body being pivotally disposed lines 48-51 in the gaps between the two flaps and the pivotal 
    PNG
    media_image2.png
    153
    214
    media_image2.png
    Greyscale
block respectively Fig. 1; wherein each ear of the two ears is located directly between and adjacent to the pivotal block and a corresponding flap of the two flaps Fig. 5; wherein the two ears, the pivotal block and the two flaps are stacked together and present a five-layer staggered structure defined by a first flap lower flap @5 of the two flaps, a first ear lower ear of 1 of the two ears, the pivotal block center ear of head, a second ear upper ear of 1 of the two ears, and a second flap upper flap defining jaw 6 of the two flaps located directly adjacent to one another, respectively, and pivotally connected together. Note that although claims' limitations are interpreted in light of the specifications, limitations from specification are not read into the claims. 
Regarding claims 2 and 3, PA (prior art, Miller) meets the limitations, i.e., the hand tool as claimed in claim 1, wherein an outer diameter of the body is greater than an outer diameter of the pivotal block;	the hand tool as claimed in claim 2, wherein reinforcement blocks bolt 5 and thicker jaw 6 are provided at junctions of the pivotal block and the body.
Regarding claim 5, PA meets the limitations, i.e., the hand tool as claimed in claim 1, wherein the two ears of the main body are respectively provided with coaxial connecting holes therethrough accommodating bolt 5; the pivotal block is provided with a through hole therethrough accommodating bolt 5, the two flaps are respectively provided with a perforation therethrough accommodating bolt 5, extending entirely through lower flap and at least partially through the upper flap 6, the through hole and the perforations are arranged coaxially Fig. 1; and a pin 5 is pivotally disposed between the connecting holes, the through hole and the perforations.
Regarding claims 6 and 7, PA meets the limitations, i.e., the hand tool as claimed in claim 1, wherein the two ears of the main body are respectively provided with coaxial connecting holes therethrough accommodating bolt 5; the pivotal block is provided with a through hole therethrough accommodating bolt 5, and a pin 5 is pivotally disposed in the overlapping connecting holes and through hole;	the hand tool as claimed in claim 6, wherein at least one of the flaps lower flap is provided with a perforation for the pin to insert to reach inside the connecting holes of the two ears and the through hole of the pivotal block.
Regarding claim 8, PA meets the limitations, i.e., the hand tool as claimed in claim 1, wherein an outer diameter of the column defined by cross section of 8 of the working head is smaller Fig. 1 than an outer diameter defined by cross section of 4 of the body.
Regarding claim 9, PA meets the limitations, i.e., the hand tool as claimed in claim 1, wherein the body is cylindrical @8 Fig. 2.
Regarding claim 10, PA meets the limitations, i.e., the hand tool as claimed in claim 1, wherein the main body is integrally formed with a shaft 1 or 2 at rear ends of the two ears.

    PNG
    media_image3.png
    303
    378
    media_image3.png
    Greyscale
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (8,464,616) in view of Sampson (776,761).

    PNG
    media_image4.png
    300
    232
    media_image4.png
    Greyscale
Chang meets all of the limitations of claim 1, i.e., a hand tool with an operating head comprising a main body 10 having two ear @30, the two ears being disposed in parallel and spaced apart Fig. 8 partially shown here; and a working head 50 having a body; a column 51 connected to one side of the body; and a pivotal block 54 extending outward from another side of the body Fig. 8, except for the two flaps and the arrangement recited. Note that Chang discloses the interchangeability of the connection or pivotal portions, i.e., in one embodiment Fig. 8, the working head 51 has a pivot block 54 to connect with the ears 30 and in an alternative embodiment Fig. 9 partially shown here the working head 41 has the ears 42 to connect with a pivotal portion 20.

    PNG
    media_image5.png
    207
    403
    media_image5.png
    Greyscale
Sampson teaches a wrench having a pivotal section in which one part is provided with a pivotal block a3 center and two flaps upper and lower a3 by two sides of the pivotal block, the two flaps being parallel to the pivotal block Fig. 1, a gap being provided between each of the two flaps and the pivotal block, and the two ears of the main body being pivotally disposed in the gaps between the two flaps Fig. 1 and the pivotal block respectively; the other part is provided with two ears wherein each ear b2 of the two ears is located directly between and adjacent to the pivotal block and a corresponding flap of the two flaps; wherein the two ears, the pivotal block a3 center and the two flaps are stacked together and present a five-layer staggered structure defined by a first flap lower a3 of the two flaps, a first ear lower b2 of the two ears, the pivotal block center a3, a second ear upper b2 of the two ears, and a second flap upper a3 of the two flaps located directly adjacent to one another, respectively, and pivotally connected together.
It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention of Chang by proving two flaps on either sides of the pivotal block, as taught ty Stevens to enhance the pivotal coupling by reinforcing the connection.
Regarding claims 2 and 3, PA (prior art, Chang modified by Sampson) meets the limitations, i.e., the hand tool as claimed in claim 1, wherein an outer diameter of the body defined by flaps, e.g., Fig. 5 Chang @40 is greater than an outer diameter of the pivotal block;	the hand tool as claimed in claim 2, wherein reinforcement blocks thicker body about 40 are provided at junctions of the pivotal block and the body.
Regarding claim 4, PA meets the limitations, i.e., the hand tool as claimed in claim 1, wherein the column 51 of the working head is a polygonal column body Fig. 8, and a thickened portion @ 50 with two flaps similar to 40, Fig. 5 is disposed at a junction between at least one intersection angle of the column and the body.
Regarding claim 5, PA meets the limitations, i.e., the hand tool as claimed in claim 1, wherein the two ears of the main body are respectively provided with coaxial connecting holes therethrough accommodating bolt c Sampson; the pivotal block is provided with a through hole therethrough accommodating bolt c, the two flaps are respectively provided with a perforation therethrough accommodating bolt c, extending entirely through the flaps, the through hole and the perforations are arranged coaxially Fig. 1; and a pin c is pivotally disposed between the connecting holes, the through hole and the perforations.
Regarding claims 6 and 7, PA meets the limitations, i.e., the hand tool as claimed in claim 1, wherein the two ears of the main body are respectively provided with coaxial connecting holes therethrough @ bolt c Sampson; the pivotal block is provided with a through hole therethrough bolt c, and a pin c is pivotally disposed in the overlapping connecting holes and through hole; the hand tool as claimed in claim 6, wherein at least one of the flaps upper flap is provided with a perforation for the pin to insert to reach inside the connecting holes of the two ears and the through hole of the pivotal block.
Regarding claim 8, PA meets the limitations, i.e., the hand tool as claimed in claim 1, wherein an outer diameter of the column cross section of 41 of the working head is smaller Fig. 5 than an outer diameter cross section of  40 of the body.
Regarding claim 9, PA meets the limitations, i.e., the hand tool as claimed in claim 1, wherein the body is cylindrical Fig. 8.
Regarding claim 10, PA meets the limitations, i.e., the hand tool as claimed in claim 1, wherein the main body is integrally formed with a shaft 10 at rear ends of the two ears Fig. 8.
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. York Fig. 5, thickened portion and Lewis stop/thicken portion 14a are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
June 16, 2022						Primary Examiner, Art Unit 3723